United States Court of Appeals
      for the Federal Circuit
                ______________________

             MICHAEL MONTELONGO,
                   Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2018-2095
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0842-18-0087-I-1.
                ______________________

                Decided: October 2, 2019
                ______________________

   ALLEN ARTHUR SHOIKHETBROD, Tully Rinckey PLLC,
Albany, NY, argued for petitioner.

    ZACHARY JOHN SULLIVAN, Commercial Litigation
Branch, Civil Division, United States Department of Jus-
tice, Washington, DC, argued for respondent. Also repre-
sented by REGINALD THOMAS BLADES, JR., JOSEPH H. HUNT,
ROBERT EDWARD KIRSCHMAN, JR., NATHANAEL YALE.
                ______________________

   Before TARANTO, CLEVENGER, and HUGHES, Circuit
                      Judges.
2                                        MONTELONGO v. OPM




TARANTO, Circuit Judge.
    Michael Montelongo applied for a civil service retire-
ment annuity for which applicants must meet a threshold
requirement of having at least five years of “civilian ser-
vice.” 5 U.S.C. § 8410. It is undisputed that Mr. Monte-
longo could not meet that requirement unless his time as a
cadet student at the United States Military Academy at
West Point counted as such service. The Office of Person-
nel Management (OPM) ruled that the cadet time did not
qualify and therefore denied him the annuity. The Merit
Systems Protection Board rejected Mr. Montelongo’s chal-
lenge to OPM’s ruling. We affirm.
                              I
    Mr. Montelongo was a student cadet at West Point
from July 1973 to June or July 1977—roughly four years.
He then served in the United States Army from June 8,
1977, until December 31, 1996, when he retired. Later,
from June 21, 2001, to March 28, 2005—about three and
three-quarters years—Mr. Montelongo served as a civilian
presidential appointee in the Department of the Air Force.
While he was serving in that civilian position, an Air Force
human resources officer advised Mr. Montelongo that his
time as a cadet at West Point could be “bought back” and
credited toward an eventual civil service annuity under the
Federal Employees Retirement System (FERS), 5 U.S.C.
§§ 8401–8479. Mr. Montelongo made the small payment to
“buy back” his four years as a cadet at West Point.
    On August 15, 2017, Mr. Montelongo applied to OPM
for a FERS annuity. OPM concluded that only his time as
a presidential appointee (just under four years) counted as
a creditable civilian service. In reaching that conclusion,
OPM necessarily deemed Mr. Montelongo’s active military
service as well as his cadet time as not creditable civilian
service. With less than four years of creditable civilian ser-
vice, OPM ruled, Mr. Montelongo did not satisfy the
MONTELONGO v. OPM                                          3



threshold requirement for a FERS annuity, i.e., five years
of creditable civilian service.
     Mr. Montelongo appealed to the Board. He did not ar-
gue for counting his post-Academy career in the military;
the only issue was whether his cadet time should be
counted in meeting § 8410’s five-year threshold. It was, as
it still is, undisputed that Mr. Montelongo’s cadet time was
“military service” that was creditable service under 5
U.S.C. § 8411(c)(1). But the administrative judge assigned
to the matter concluded that being “creditable service” un-
der § 8411 does not make the cadet time into the “civilian
service” for which § 8410 sets a five-year minimum for an-
nuity qualification. On that basis, the administrative
judge agreed with OPM’s denial of the annuity application.
The denial became the final Board decision when the time
for full Board review passed and Mr. Montelongo had not
sought such review.
    Mr. Montelongo timely appealed to this court. We have
jurisdiction under 28 U.S.C. § 1295(a)(9).
                             II
    We must affirm the Board’s decision unless it is “(1) ar-
bitrary, capricious, an abuse of discretion, or otherwise not
in accordance with law; (2) obtained without procedures re-
quired by law, rule, or regulation having been followed; or
(3) unsupported by substantial evidence.”           5 U.S.C.
§ 7703(c); see also De Santis v. Merit Systems Protection
Bd., 826 F.3d 1369, 1372–73 (Fed. Cir. 2016). We review
the Board’s legal determinations, “such as statutory inter-
pretation, de novo.” Stephenson v. Office of Pers. Mgmt.,
705 F.3d 1323, 1326 (Fed. Cir. 2013).
    To be eligible for a FERS annuity, an employee “must
complete at least 5 years of civilian service creditable un-
der section 8411 . . . .” 5 U.S.C. § 8410. Under the plain
language of that provision, for service to count in meeting
the five-year minimum, it must be both “civilian service”
4                                         MONTELONGO v. OPM




and “creditable under section 8411.” It is not enough for
the applicant’s service to satisfy the second half of this dual
requirement, i.e., that it be creditable under § 8411—which
means that it is “service” used for certain FERS purposes
such as calculating the amount of an annuity to which the
applicant is otherwise entitled. See id., § 8401(26) (defin-
ing “service” as “service which is creditable under section
8411”); id., § 8415(a) (“the annuity of an employee retiring
under this subchapter is 1 percent of that individual’s av-
erage pay multiplied by such individual’s total service”).
The service that qualifies under § 8410 also must satisfy
the first half of that section’s dual requirement: it must be
“civilian service.”
    We agree with the Board that Mr. Montelongo’s cadet
service was not “civilian service.” The statute, in its defi-
nitional section, expressly specifies that West Point cadet
time is “military service.” Id., § 8401(31). That definition
is key to resolution of the legal issue because the relevant
FERS statutory provisions make clear that, at least as rel-
evant here, “military service” and “civilian service” are dis-
tinct categories.
    Thus, § 8411 includes both military and civilian service
as creditable “service,” but it recognizes the distinction: it
provides “credit for,” among other things, certain periods of
“military service,” § 8411(c)(1), while separately allowing
credit for and referring to certain “civilian service,”
§ 8411(b)(3), (i)(1). The definitional section of the statute,
§ 8401, also separately refers to “military service,”
§ 8401(31), and to “civilian service,” § 8401(11)(C), (12)(A),
31, 37(A), 38(A). Indeed, the specific subsection that de-
fines “military service” to include cadet time itself refers to
“civilian service” as something distinct. § 8401(31). In this
statutory context, which contains no other provision that
overrides the separation of the two categories for present
purposes, the qualification of cadet time as “military ser-
vice” means that it is not “civilian service.”
MONTELONGO v. OPM                                           5



     In Brown v. Office of Personnel Management, 872 F.2d
401, 402 (Fed. Cir. 1989), we insisted on the military-civil-
ian distinction in a very similar context involving the FERS
program. The question there was whether certain military
service creditable under 5 U.S.C. § 8411 counts for meeting
a “civilian service” eligibility requirement for FERS bene-
fits to widows stated in § 8442. We held that it does not.
We explained: “That section 8442(b)(1) says ‘civilian ser-
vice creditable under section 8411’ and section
8411(c)(1)(A) allows credit for military service prior to 1957
does not change the basic requirement of section 8842 that
creditable service must be civilian service to establish eli-
gibility.” Brown, 872 F.2d at 402. That reasoning carries
over to the § 8410 issue here.
     It also is consistent with precedent under the counter-
part of the FERS provision at issue here for the Civil Ser-
vice Retirement System (CSRS) that pre-dated the 1986
enactment of the FERS regime. Specifically, 5 U.S.C.
§ 8333(a), since its enactment in 1948, has used language
similar to § 8410, requiring five years of “civilian service”
for eligibility for an annuity. Both before and after the en-
actment of the FERS provisions, we have held that only ci-
vilian service counts under the CSRS eligibility provision,
so that, while military service may count in calculating the
amount of an annuity if eligibility is established, the five-
year minimum for eligibility may not be met by combining
civilian and military service. See, e.g., Villanueva v. Office
of Pers. Mgmt., 980 F.2d 1431, 1432–33 (Fed. Cir. 1992);
Tirado v. Dep’t of Treasury, 757 F.2d 263, 264 (Fed. Cir.
1985). That precedent reinforces our reliance on the “civil-
ian service”/“military service” distinction in interpreting
§ 8410.
   In our non-precedential decision in Reid v. Office of Per-
sonnel Management, 708 F. App’x 677 (Fed. Cir. 2017), we
drew the same conclusion about § 8410 that we draw here.
We explained:
6                                          MONTELONGO v. OPM




    The plain language of § 8410 requires five years of
    civilian service. To allow the non-civilian, i.e. mil-
    itary, service to count towards the eligibility crite-
    ria in § 8410 would render superfluous the word
    “civilian.” . . . The latter part of § 8410, “creditable
    under 5 U.S.C. § 8411,” does not expand the mean-
    ing of “at least 5 years of civilian service,” but nar-
    rows the types of civilian service that may give rise
    to eligibility.
Id. at 678–79. We find that reasoning to be sound and now
adopt the Reid reasoning and conclusion.
    Mr. Montelongo correctly observes that an earlier non-
precedential decision, Cieslinski v. Office of Personnel Man-
agement, 610 F. App’x 979 (Fed. Cir. 2015), includes a
statement that is contrary to the legal conclusion we reach
here and reached in Reid. In Cieslinski, we stated in dic-
tum that “[b]y statute, a federal employee ‘must complete
at least 5 years of civilian service,’ to include military ser-
vice if the employee has made the required deposit (and not
taken a refund of that deposit), in order to be qualified to
receive a FERS annuity payment.” Id. at 980 (emphasis
added). But that statement is not binding, both because it
was made in a non-precedential decision and because it
was neither necessary to the result reached (which denied
the FERS annuity sought) nor even part of the rationale of
decision (which rested on the fact that the employee had
requested and received a refund of his FERS contributions,
nullifying any annuity rights he may have held). Id. at 981.
Reid itself recognized the Cieslinski statement and ex-
plained that it had not been necessary to the court’s deci-
sion. Reid, 708 F. App’x at 679. As we now hold, the
statement in Cieslinski was incorrect.
     Mr. Montelongo seeks support for his legal position in
§ 1115 of the National Defense Authorization Act for Fiscal
Year 2008 (NDAA), Pub. L. 110-181, 122 Stat. 3, 361. But
all that provision did with respect to FERS annuities was
MONTELONGO v. OPM                                            7



to add cadet service to the definition of “military service” in
5 U.S.C. § 8401(31); it did not characterize cadet service as
“civilian service.” (It made a similar change in 5 U.S.C.
§ 8331(13), governing the CSRS regime.) As we have al-
ready discussed, the statutory treatment of cadet service
as “military service” undermines rather than aids Mr.
Montelongo’s position on application of § 8410’s “civilian
service” to cadet service.
     Mr. Montelongo next urges us to adopt a distinction be-
tween “pure” military service and “not pure” military ser-
vice, arguing that his cadet service is in the latter category
and that it therefore should count under § 8410. But noth-
ing in the FERS statute makes that distinction. As already
noted, the FERS statute’s definitional section makes cadet
service simply “military service,” which contrasts with “ci-
vilian service.”
     Finally, Mr. Montelongo points to (a) the “buying back”
advice given to him by the Air Force’s human resources de-
partment and (b) a section on “Creditable Military Service,”
from an OPM handbook, that states, “Military service is
credited under FERS rules if . . . [t]he employee had less
than 5 years of civilian service (other than CSRS Interim
or Offset service) upon becoming covered by FERS.” J.A.
54. The advice did not, and the handbook does not, specif-
ically address the threshold requirement of § 8410. In any
event, neither OPM’s handbook nor a government em-
ployee’s advice overrides the clear language of the statute.
See Office of Pers. Mgmt. v. Richmond, 496 U.S. 414, 415–
16 (1990) (holding “payments of money from the Federal
Treasury are limited to those authorized by statute” even
when erroneous oral and written advice is given by a gov-
ernment employee); see also Koyen v. Office of Pers. Mgmt.,
973 F.2d 919, 921–22 (Fed. Cir. 1992) (denying survivor’s
annuity to claimant whose spouse failed to make election
by statutory deadline after relying on incorrect information
provided by OPM).
8                                       MONTELONGO v. OPM




     For the foregoing reasons, the decision of the Board is
affirmed.
    The parties shall bear their own costs.
                       AFFIRMED